Citation Nr: 0025863	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  96-00 145A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen the previously denied claim for 
entitlement to service connection for a low back disorder.

2.  Entitlement to an increased evaluation for a right elbow 
condition, currently evaluated as 30 percent disabling.

3.  Entitlement to an increased evaluation for a right knee 
condition, currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to October 
1983.  This appeal arises from a rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO), that declined to reopen the previously 
denied claim for service connection for arthritis of the 
lower spine, denied entitlement to increased evaluations for 
the right elbow and right knee conditions, and denied 
entitlement to TDIU.


FINDINGS OF FACT

1.  The RO declined to reopen the previously denied claim for 
service connection for arthritis of the lower spine, denied 
the claims for increased evaluations for right elbow and 
right knee conditions, and denied entitlement to TDIU in a 
December 1994 rating decision, of which the veteran was 
informed by letter dated January 9, 1995.

2.  The RO issued a second rating decision in June 1995 in 
which it clarified that the veteran's claim for service 
connection for a low back disorder, including his currently 
diagnosed arthritis of the lumbar spine, had been previously 
denied, and that new and material evidence was required to 
open the previously denied claim.  The veteran was informed 
of this decision by a July 10, 1995 letter.

3.  The veteran submitted a notice of disagreement as to all 
four issues, which was received on August 14, 1995.  

4.  The RO issued a statement of the case on September 25, 
1995, in which the issues were identified as follows:  (1) 
new and material evidence to reopen the claim for service 
connection for arthritis of the lumbar spine, (2) entitlement 
to an increased evaluation for the service-connected right 
elbow condition, (3) entitlement to an increased evaluation 
for the service-connected right knee condition, and (4) 
entitlement to TDIU.

5.  Neither the VA form 9, Appeal to Board of Veterans' 
Appeals, received by the RO on January 10, 1996, nor any 
other written communication from the veteran or his 
representative filed within one year of the January 9, 1995, 
notice of denial of reopening the previously denied claim for 
service connection for arthritis of the lower spine, 
increased evaluations for right elbow and right knee 
conditions, and entitlement to TDIU or the July 10, 1995 
denial to reopen the previously denied claim for service 
connection for a low back disorder, to include arthritis of 
the lumbar spine, contains allegations of error of fact or 
law.


CONCLUSION OF LAW

There is no appeal pending before the Board concerning the 
issues of new and material evidence to reopen the previously 
denied claim for service connection for a low back disorder 
(including arthritis of the lumbar spine), entitlement to 
increased evaluations for right elbow and right knee 
conditions, and entitlement to TDIU.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Appellate review of an RO decision is initiated by a timely 
filed notice of disagreement (NOD) and completed by a timely 
filed substantive appeal after a statement of the case (SOC) 
is furnished.  38 U.S.C.A. § 7105(a) (West 1991), 38 C.F.R. § 
20.200 (1999).  An NOD is a written communication from a 
claimant or his representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction and a desire to contest the result.  
38 C.F.R. § 20.201 (1999).  A substantive appeal consists of 
a properly completed VA Form 9 "Appeal to the Board of 
Veterans' Appeals," or correspondence containing the 
necessary information.  38 C.F.R. § 20.202 (1999).  A 
substantive appeal must be filed within 60 days of the date 
that the agency of original jurisdiction mails the SOC to the 
appellant, or within the remainder of the one-year period 
from the date of mailing of the notification of the 
determination being appealed, whichever period ends later.  
38 C.F.R. § 20.302(b) (1999).  A substantive appeal 
postmarked prior to the expiration of the applicable time 
period will be accepted as timely filed.  In the event that 
the postmark is not of record, the postmark date will be 
presumed to be five days prior to the date of receipt of the 
document by VA.  38 C.F.R. § 20.305 (1999).

The substantive appeal should set out specific arguments 
relating to errors of fact or law made by the agency of 
original jurisdiction in reaching the determination or 
determinations being appealed.  To the extent feasible, the 
argument should be related to the specific items in the SOC 
and any prior supplemental SOC.  The Board will construe such 
argument in a liberal manner for purposes of determining 
whether they raise issues on appeal, but the Board may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination or determinations being 
appealed.  The Board will not presume that an appellant 
agrees with any statement of fact contained in an SOC or 
supplemental SOC, which is not specifically contested.  
Proper completion and filing of a substantive appeal are the 
last actions the appellant needs to take to perfect an 
appeal.  38 C.F.R. § 20.202 (1999).  A decision as to the 
adequacy of allegations of error of fact or law in a 
substantive appeal will be made by the Board.  When the Board 
raises the issue of adequacy of the substantive appeal, the 
appellant and his representative, if any, will be given 
notice of the issue and a period of 60 days following the 
date on which such notice is mailed to present written 
argument or to request a hearing to present oral argument on 
the question.  The date of mailing of the notice will be 
presumed to be the same as the date of the letter of 
notification.  38 C.F.R. § 20.203 (1999).

In this case, the RO declined to reopen the previously denied 
claim for service connection for arthritis of the lower 
spine, denied the claims for entitlement to increased 
evaluations for the service-connected right elbow and right 
knee conditions, and denied entitlement to TDIU in a December 
1994, rating decision of which the veteran was informed by 
letter dated January 9, 1995.  In June 1995, the RO issued an 
additional rating decision in which it explained that the 
veteran's claim for service connection for a low back 
disorder, including his currently diagnosed arthritis of the 
lumbar spine, had previously been denied, and that new and 
material evidence was required to reopen this previously 
denied claim.  Notice of this rating decision was given to 
the veteran by letter dated July 10, 1995.

The veteran filed an NOD as to all four of these issues in 
July 1995, which the RO received August 14, 1995.  The RO 
issued an SOC on September 25, 1995.  The issues were 
identified as (1) new and material evidence to reopen the 
previously denied claim for service connection for arthritis 
of the lumbar spine, (2) entitlement to an increased 
evaluation for the service-connected right elbow condition, 
(3) entitlement to an increased evaluation for the service-
connected right knee condition, and (4) entitlement to TDIU.  
In January 1996, the veteran submitted a VA Form 9, Appeal to 
the Board of Veterans' Appeals, which the RO received on 
January 10, 1996.  However, this document does not contain 
allegations of error of fact or law.

Nothing further was received from the veteran or his 
representative which may be considered as containing 
allegations of error of fact or law concerning this appeal 
until the veteran's representative filed a "statement of 
representative in appeals case" with the RO in December 
1999.  Thus, no allegations of fact or law were submitted 
within the time specified in 38 C.F.R. § 20.302(b).

The U.S. Court of Veterans Appeals (now the U.S. Court of 
Appeals for Veterans Claims, hereinafter the Court) has held 
that it was proper for the Board to dismiss the appeal of a 
veteran who did not file a timely substantive appeal and did 
not request prior to the expiration of the time limit for 
such filing an extension of time within which to file a 
substantive appeal.  See Roy v. Brown, 5 Vet. App. 554 
(1993).  The Court opined that the Secretary was correct in 
arguing that the "formality" of perfecting an appeal to the 
Board is part of a clear and unambiguous statutory and 
regulatory scheme which requires the filing of both a notice 
of disagreement and a formal appeal.  Id. at 555.

The Board finds that no adequate substantive appeal has been 
timely filed with respect to the claims to reopen the 
previously denied claim for service connection for a low back 
condition, including arthritis of the lumbar spine, for 
entitlement to increased evaluations for the right elbow and 
right knee conditions, and for entitlement to TDIU.  
Accordingly, the Board lacks jurisdiction regarding these 
issues.  The appeal with respect to these issues is 
dismissed.


ORDER

The appeal from the denial to reopen the previously denied 
claims for service connection for a low back condition, 
including arthritis of the lumbar spine, for increased 
evaluation for a right elbow condition, for increased 
evaluation for a right knee condition, and for entitlement to 
TDIU is dismissed.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


